SEYMOUR, Circuit Judge,
dissenting.
I am unable to concur in the majority opinion for the reasons set out below.
The challenged statutes, which took effect in 1975, substantially restrict the ability of a minority party to gain recognized status. Recognition is a legal prerequisite to a party’s ability to place candidates on the ballot for state elections. Prior to 1975, Oklahoma required a new political party to submit a petition containing the names of 5,000 voters in order to field candidates for office. Okla.Stat. tit. 26, § 229 (1971), repealed by 1974 Okla.Sess.Laws eh. 153, § 17-114. Under the new law, the party must obtain signatures equalling five percent of the total votes cast in the last general election. Okla.Stat. tit. 26, § 1-108 *1381(Supp.1975).1 Since 1974, between 770,000 and 1,150,000 people have voted in each general election. Oklahoma Election Board, Directory of Oklahoma 1981 at 652. Therefore, a new political party now must collect well over 35,000 signatures to gain recognition.
The Oklahoma gubernatorial election occurs every four years, alternating every two years with the presidential general election. Because voter turnout is historically much higher for presidential general elections, the new law has substantially restricted a minority party’s ability to field candidates in a gubernatorial general election. For example, recognition in 1982, a gubernatorial election year, would require 57,485 signatures (based on total votes in the previous presidential election), while recognition in 1980, a presidential election year, required 38,870 (based on total votes in the previous gubernatorial election). Id.
The ability of a party to retain official status is also restricted. Under the former statute, a political party ceased to exist if in two consecutive general elections it received less than ten percent of the votes cast for the party receiving the highest number of votes. Okla.Stat. tit. 26, § 111 (1971), repealed by 1974 Okla.Sess.Laws ch. 153, § 17-114. Under the new law, the minority party’s nominee for Governor or President must receive ten percent of the total votes cast for said office in the general election in order for the minority party to retain its status.2 Okla.Stat. tit. 26, § 1-109 (Supp.1975). If a minority party fails to retain its recognized status, no voters may register as members of that party and the affiliation of all registered members is changed to Independent. Okla.Stat. tit. 26, § 1-110 (Supp.1975).
The threshold issue in this case is the level of judicial scrutiny to which these Oklahoma election laws must be subjected. Ballot access restrictions burden two fundamental rights protected by the Constitution, the right to political association and the right to cast votes effectively. Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983, 990, 59 L.Ed.2d 230 (1979) (citing Williams v. Rhodes, 393 U.S. 23, 30, 89 S.Ct. 5, 10, 21 L.Ed.2d 24 (1968)). The Supreme Court has held that when such “vital individual rights are at stake,” the state must establish a “compelling interest” and must “adopt the least drastic means to achieve [its] ends.” Id. 440 U.S. at 184-85, 99 S.Ct. at 990-91; accord McLain v. Meier, 637 F.2d 1159, 1163 (8th Cir. 1980). This is the traditional articulation of strict judicial scrutiny that is applied when state laws burdening fundamental rights are analyzed.
The recent Supreme Court opinion of Clements v. Fashing, - U.S. -, 102 S.Ct. 2836, 73 L.Ed.2d 508 (1982), cited by the majority opinion, is not a retreat by the Court from the use of strict scrutiny in voter access cases. Part V of that opinion, *1382representing the Opinion of the Court, concluded that the First Amendment interests there at stake were so insignificant as to be de minimus. Therefore the restrictions could be “upheld consistent with traditional equal protection principles.” Id. 102 S.Ct. at 2848. The burdens imposed by the Oklahoma statutes on the First Amendment rights in this case are not similarly insubstantial.
The plurality’s mode of analysis in Clements, set forth in Part III of the opinion, rejected “ ‘heightened’ equal protection scrutiny.” Id. at 2845 (Rehnquist, J.). The majority of the Court, however, clearly did not concur in the plurality’s equal protection analysis. See id. at 2850 n.l (Brennan, J., dissenting). Moreover, even the plurality acknowledged that the established precedents have applied strict scrutiny in “ballot access cases involving classification schemes that impose burdens on new or small political parties or independent candidates.” Id. at 2844 (Rehnquist, J.) (citing Illinois State Board of Elections v. Socialist Workers Party, 440 U.S. 173, 99 S.Ct. 983, 59 L.Ed.2d 230 (1979); Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974); American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974); Jenness v. Fortson, 403 U.S. 431, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971); Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 7 L.Ed.2d 24 (1968)). Rather than attempting to repudiate that line of cases, the plurality distinguished them as inapplicable because the restriction in Clements did not burden minority parties or independent candidates. Clements involved restrictions against certain officeholders in Texas running for other offices during their terms. Id. According to Justice Rehnquist, the challenged provisions “discriminate[d] neither on the basis of political affiliation nor on any factor not related to a candidate’s qualifications to hold political office.” Id. 102 S.Ct. at 2846 (emphasis added).
Unlike Clements, the instant case does involve ballot access restrictions burdening minority parties. We are therefore mandated by the Supreme Court cases to apply strict scrutiny. The state laws cannot stand unless they “further compelling state interests . . . that cannot be served equally well in significantly less burdensome ways.” American Party of Texas v. White, 415 U.S. 767, 780-81, 94 S.Ct. 1296, 1305-06, 39 L.Ed.2d 744 (1974). The district court in this case specifically found that means less restrictive than those embodied in the challenged statutes are available to Oklahoma to achieve its goal. However, the court concluded that established law does not require use of the least restrictive means. This legally erroneous statement is affirmed by the majority opinion, which would substitute “not unduly burdensome” or “not unnecessarily oppressive” for “least restrictive.” In light of the recent Supreme Court opinions, I do not believe we are free to thus abandon strict scrutiny analysis and impose a less stringent standard.
I find it significant that the State did not need to change its voting laws to prevent frivolous or fraudulent candidates from gaining access to the ballot, to avoid voter confusion, or to prevent the burden of runoff elections. The record establishes that ballot overcrowding did not plague Oklahoma elections with these problems before the ballot access requirements were made more stringent. The American Independent Party in 1968 was the only party to gain recognition in the thirty years before the enactment of the new provisions. Numerous decisions have considered such state experience relevant in ballot access cases. E.g., American Party of Texas v. White, 415 U.S. at 779, 783-84, 94 S.Ct. at 1305, 1307-08 (restrictions upheld where satisfaction of requirements by two small parties indicated requirements were not onerous); Storer v. Brown, 415 U.S. at 742, 94 S.Ct. at 1285 (remand to determine regularity with which Independents had previously gained access to ballot); Jenness v. Fortson, 403 U.S. at 439, 91 S.Ct. at 1974 (restrictions upheld where recent candidates for Governor and President had gained ballot designation by *1383procedure complained of and won plurality of votes at general election); Williams v. Rhodes, 393 U.S. at 33, 89 S.Ct. at 11 (restrictions struck down where “the experience of many States . . . demonstrates that no more than a handful of parties attempts to qualify for ballot positions even when a very low number of signatures, such as 1% of the electorate, is required.”); McLain v. Meier, 637 F.2d at 1165 (restrictions struck down where “third parties have not qualified for ballot position in North Dakota with regularity, or even occasionally”).
Because the record reflects that the prior Oklahoma laws constitute less restrictive means of satisfying Oklahoma’s legitimate interest in protecting the integrity of its political processes, I would reverse.

. The requirements for ballot access by minority parties contrast with those for Independent candidates. An Independent candidate may get on the ballot by either filing a petition with signatures of five percent of the eligible voters or simply by paying a filing fee. Okla.Stat. tit. 26, § 5-112 (Supp.1975). This requirement must also be met by party candidates. Id. The Oklahoma Supreme Court has upheld the filing fee option as a means of ballot access for Independent candidates. Burns v. Slater, 559 P.2d 428 (Okl. 1977) (no violation of equal protection vis-a-vis indigent candidates). An Independent who wishes to run for President must file a petition containing signatures of three percent of the total votes cast in the last presidential election. Okla.Stat. tit. 26, § 10-101.1 (Supp. 1978). Cf. McClendon v. Slater, 554 P.2d 774 (Okl.1976) (candidates of American Party whose registration was changed to Independent when party lost recognized status not entitled to run as Independents because they were not truly “independent” but had allegiance to a party), cert. denied, 429 U.S. 1096, 97 S.Ct. 1112, 51 L.Ed.2d 543 (1977).


. Because the election turnout in a presidential year is significantly greater than in a gubernatorial year, the retention requirement is much more stringent after a presidential election. This problem was avoided under the old law which permitted retention if a party received 10% of the votes cast in either of the two preceding general elections.